DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991) and Edwards et al. (US 2006/0162349).
Regarding claim 1, Cox discloses a heat exchanger cooling system comprising: a heat exchanger (12) configured to dissipate heat of refrigerant configured to cool a vehicle engine (Col. 1, lines 26-47 and Col. 3, line 4-40: The heat exchanger is a conventional heat exchanger that is configured to cool an engine via a circulating refrigerant).  While Cox discloses a storage tank (13) in which liquid is stored (Col. 3, line 4-40), a passage (14), a pump (15), and a controlling portion (17), where the passage including a liquid discharge portion (21) provided on a distal end side of the passage so as to face the heat exchanger (Figure 1), Cox does not teach or disclose the passage as having first and second branching passages with corresponding valves. 
Edwards et al. teaches a cooling system comprising: a storage tank (705) in which liquid is stored (Paragraph 43), a passage (Annotated Figure 7) extending from the storage tank and branching off into a first passage (Annotated Figure 7) and a second passage (Annotated Figure 7) at a branch portion provided in a middle of extension of the passage (Annotated Figure 7), the passage including a liquid discharge portion (730) provided on a distal end side of the first passage (Annotated Figure 7), a pump (715) configured to send the liquid into the passage from the storage tank (Annotated Figure 7), a first opening-closing valve (725) provided in the first passage and configured to open and close the first passage (Annotated Figure 7 and Paragraph 43: The first valve is inherently capable of being in open/closed states), a second opening-closing valve (745) provided in the second passage and configured to open and close the second passage (Annotated Figure 7 and Paragraph 43: The second valve is inherently capable of being in open/closed states), and a controlling portion configured to control an operation of the pump and control opening and closing of the first opening-closing valve and the second opening-closing valve (Paragraph 44: Not show, but a control panel is provided to permit activation, deactivation, and control of the system and system elements), where (claim 2) the second passage is routed so that the liquid flowing into the second passage is circulated back into the storage tank (Annotated Figure 7).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the passage as disclosed by Cox in the form of a passage having first and second branching passages as taught by Edwards et al. to improve system safety by minimizing an occurrence of fluid overpressure within passages of the system (Paragraph 43 of Edwards et al.).

    PNG
    media_image1.png
    693
    769
    media_image1.png
    Greyscale

Claims 3, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991) and Edwards et al. (US 2006/0162349), and further in view of Bujsaim (US 2017/0219227).
Regarding claim 3, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  However, Cox as modified by Edwards et al. does not teach or disclose the branch portion is placed above the liquid discharge portion in a vertical direction.
Bujsaim teaches a cooling system comprising: a storage tank (145) in which liquid is stored (Paragraph 24), a passage (Annotated Figure 1 of Bujsalm) extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Bujsalm) and a second passage (Annotated Figure 1 of Bujsalm) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Bujsalm), the passage including a liquid discharge portion (130) provided on a distal end side of the first passage (Annotated Figure 1 of Bujsalm), a pump (160) configured to send the liquid into the passage from the storage tank (Annotated Figure 1 of Bujsalm), where the branch portion is placed above the liquid discharge portion in a vertical direction (Annotated Figure 1 of Bujsalm).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the branch portion as disclosed by Cox as modified by Edwards et al. above the liquid discharge portion in a vertical direction as taught by Bujsaim to improve system reliability in the event of pump failure by enabling operation of the system to occur by flow of gravity.
Further, while Cox discloses a storage tank (13) in which liquid is stored (Col. 3, line 4-40), a passage (14), a pump (15), and a controlling portion (17), where the passage including a liquid discharge portion (21) provided on a distal end side of the passage so as to face the heat exchanger (Figure 1), Cox does not teach or disclose a second passage extending upward from a branch portion in the vertical direction. 
Edwards et al. teaches a cooling system comprising: a storage tank (705), a passage (Annotated Figure 7) branching off into a first passage (Annotated Figure 7) and a second passage (Annotated Figure 7), a liquid discharge portion (730), a pump (715), a first opening-closing valve (725), and a second opening-closing valve (745), where the second passage extends upward from the branch portion in the vertical direction (Annotated Figure 7).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the passage as disclosed by Cox in the form of a passage having first and second branching passages as taught by Edwards et al. to improve system safety by minimizing an occurrence of fluid overpressure within passages of the system (Paragraph 43 of Edwards et al.).
Note: It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

    PNG
    media_image2.png
    680
    638
    media_image2.png
    Greyscale

Regarding claim 14, Cox discloses a heat exchanger cooling system comprising: a heat exchanger (12) configured to dissipate heat of refrigerant circulating through a vehicle engine (Col. 1, lines 26-47 and Col. 3, line 4-40: The heat exchanger is a conventional heat exchanger that is configured to cool an engine via a circulating refrigerant).  While Cox discloses a storage tank (13) in which liquid is stored (Col. 3, line 4-40), a passage (14), a pump (15), and a controlling portion (17), where the passage including a liquid discharge portion (21) provided on a distal end side of the passage so as to face the heat exchanger (Figure 1), Cox does not teach or disclose the passage as having first and second branching passages with corresponding valves. 
Edwards et al. teaches a cooling system comprising: a storage tank (705) in which liquid is stored (Paragraph 43), a passage (Annotated Figure 7) extending from the storage tank and branching off into a first passage (Annotated Figure 7) and a second passage (Annotated Figure 7) at a branch portion provided in a middle of extension of the passage (Annotated Figure 7), the passage including a liquid discharge portion (730) provided on a distal end side of the first passage (Annotated Figure 7), a pump (715) configured to send the liquid into the passage from the storage tank (Annotated Figure 7), a first opening-closing valve (725) provided in the first passage and configured to open and close the first passage (Annotated Figure 7 and Paragraph 43: The first valve is inherently capable of being in open/closed states), a second opening-closing valve (745) provided in the second passage and configured to open and close the second passage (Annotated Figure 7 and Paragraph 43: The second valve is inherently capable of being in open/closed states), and a controlling portion configured to control an operation of the pump and control opening and closing of the first opening-closing valve and the second opening-closing valve (Paragraph 44: Not show, but a control panel is provided to permit activation, deactivation, and control of the system and system elements), where (claim 15) the second passage is routed so that the liquid flowing into the second passage is circulated back into the storage tank (Annotated Figure 7).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the passage as disclosed by Cox in the form of a passage having first and second branching passages as taught by Edwards et al. to improve system safety by minimizing an occurrence of fluid overpressure within passages of the system (Paragraph 43 of Edwards et al.).
Further, while Cox as modified by Edwards et al. discloses a heat exchanger cooling system having a liquid discharge portion and a storage tank, Cox as modified by Edwards et al. does not teach or disclose the liquid discharge portion as below the storage tank in a vertical direction.
Bujsaim teaches a cooling system comprising: a storage tank (145) in which liquid is stored (Paragraph 24), a passage (Annotated Figure 1 of Bujsalm) extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Bujsalm) and a second passage (Annotated Figure 1 of Bujsalm) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Bujsalm), the passage including a liquid discharge portion (130) provided on a distal end side of the first passage (Annotated Figure 1 of Bujsalm), a pump (160) configured to send the liquid into the passage from the storage tank (Annotated Figure 1 of Bujsalm), where the liquid discharge portion as below the storage tank in a vertical direction (Annotated Figure 1 of Bujsalm).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the liquid discharge portion and storage tank as disclosed by Cox as modified by Edwards et al. with relative positioning as taught by Bujsaim to improve system reliability in the event of pump failure by enabling operation of the system to occur by flow of gravity.
Regarding claim 16, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  However, Cox as modified by Edwards et al. does not teach or disclose the branch portion is placed above the liquid discharge portion in a vertical direction.
Bujsaim teaches a cooling system comprising: a storage tank (145) in which liquid is stored (Paragraph 24), a passage (Annotated Figure 1 of Bujsalm) extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Bujsalm) and a second passage (Annotated Figure 1 of Bujsalm) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Bujsalm), the passage including a liquid discharge portion (130) provided on a distal end side of the first passage (Annotated Figure 1 of Bujsalm), a pump (160) configured to send the liquid into the passage from the storage tank (Annotated Figure 1 of Bujsalm), where the branch portion is placed above the liquid discharge portion in a vertical direction (Annotated Figure 1 of Bujsalm).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the branch portion as disclosed by Cox as modified by Edwards et al. above the liquid discharge portion in a vertical direction as taught by Bujsaim to improve system reliability in the event of pump failure by enabling operation of the system to occur by flow of gravity.
Further, while Cox discloses a storage tank (13) in which liquid is stored (Col. 3, line 4-40), a passage (14), a pump (15), and a controlling portion (17), where the passage including a liquid discharge portion (21) provided on a distal end side of the passage so as to face the heat exchanger (Figure 1), Cox does not teach or disclose a second passage extending upward from a branch portion in the vertical direction.
Edwards et al. teaches a cooling system comprising: a storage tank (705), a passage (Annotated Figure 7) branching off into a first passage (Annotated Figure 7) and a second passage (Annotated Figure 7), a liquid discharge portion (730), a pump (715), a first opening-closing valve (725), and a second opening-closing valve (745), where the second passage extends upward from the branch portion in the vertical direction (Annotated Figure 7).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the passage as disclosed by Cox in the form of a passage having first and second branching passages as taught by Edwards et al. to improve system safety by minimizing an occurrence of fluid overpressure within passages of the system (Paragraph 43 of Edwards et al.).
Note: It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 19, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above, where Cox further discloses a temperature sensor (16) configured to detect a temperature of the refrigerant (Col. 3, lines 15-25).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991) and Edwards et al. (US 2006/0162349), and further in view of Zwicky et al. (US 5,884,492).
Regarding claim 5, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  However, Cox as modified by Edwards et al. does not teach or disclose closing the first opening-closing valve and the second opening-closing valve when the controlling portion stops the pump.
Zwicky et al. teaches a heat exchanger cooling system (Figure 1) comprising: a storage tank (11) in which liquid is stored (Col. 3, lines 1-5), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Zwicky et al.) and a second passage (Annotated Figure 1 of Zwicky et al.) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Zwicky et al.), the passage including a liquid discharge portion (21) provided on a distal end side of the first passage (Figure 1), a pump (14) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (30) provided in the first passage and configured to open and close the first passage (Annotated Figure 1 of Zwicky et al.), a second opening-closing valve (26) provided in the second passage and configured to open and close the second passage (Annotated Figure 1 of Zwicky et al.), and controlling portions (25, 28) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Col. 4, lines 17-26 and Col. 5, lines 33-47), where (claim 5) when the controlling portion stops the pump the controlling portion closes the first opening-closing valve and the second opening-closing valve (Col. 4, lines 38-48 and Col. 5, lines 33-47: When the pump and first opening-closing valve are off/closed, the controller will not modulate the second opening-closing valve open since pressure will not exceed a predetermined threshold with the pump off).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger cooling system as disclosed by Cox as modified by Edwards et al. to close first and second opening-closing valves when a controlling portion stops a pump as taught by Zwicky et al. to improve heat exchanger cooling system safety by preventing fluid pressure from exceeding a predetermined threshold (Col. 4, lines 38-48 and Col. 5, lines 33-47 of Zwicky et al.).

    PNG
    media_image3.png
    542
    435
    media_image3.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991) and Edwards et al. (US 2006/0162349), and further in view of Tilton et al. (US 7,308,801).
Regarding claim 7, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  While Cox further discloses a temperature sensor (16) configured to detect a temperature of the refrigerant (Col. 3, lines 15-25) and while Cox discloses the controlling portion controls the operation of the pump based on a detection result from the temperature sensor (Col. 3, lines 15-25), Cox as modified by Edwards et al. does not teach or disclose controlling the operation of first and second opening-closing valves based on a detection result from the temperature sensor.
Tilton et al. teaches a heat exchanger cooling system (Figure 1) comprising: a heat exchanger (Defined by 12, 14, and 18), a storage tank (80) in which liquid is stored (Col. 4, lines 44-63), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Tilton et al.) and a second passage (Annotated Figure 1 of Tilton et al.) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Tilton et al.), the passage including a liquid discharge portion (32) provided on a distal end side of the first passage so as to face the heat exchanger (Figure 1), a pump (82) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (84, 86) provided in the first passage and configured to open and close the first passage (Annotated Figure 1 of Tilton et al.), a second opening-closing valve (85) provided in the second passage and configured to open and close the second passage (Annotated Figure 1 of Tilton et al.), and a controlling portion (60) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21), where there is a temperature sensor (62), and where the controlling portion controls the operation of the pump and the opening and closing of the first opening-closing valve and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21) based on a detection result from the temperature sensor (Col. 10, lines 10-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger cooling system as disclosed by Cox as modified by Edwards et al. to control operation of first and second opening-closing valves based on a detection result from a temperature sensor as taught by Tilton et al. to improve heat exchanger cooling system operating efficiency by routing cooling water as needed by the heat exchanger cooling system based upon sensed fluid temperatures.

    PNG
    media_image4.png
    546
    728
    media_image4.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991), Edwards et al. (US 2006/0162349), and Bujsaim (US 2017/0219227), and further in view of Tilton et al. (US 7,308,801).
Regarding claim 20, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  While Cox further discloses a temperature sensor (16) configured to detect a temperature of the refrigerant (Col. 3, lines 15-25) and while Cox discloses the controlling portion controls the operation of the pump based on a detection result from the temperature sensor (Col. 3, lines 15-25), Cox as modified by Edwards et al. does not teach or disclose controlling the operation of first and second opening-closing valves based on a detection result from the temperature sensor.
Tilton et al. teaches a heat exchanger cooling system (Figure 1) comprising: a heat exchanger (Defined by 12, 14, and 18), a storage tank (80) in which liquid is stored (Col. 4, lines 44-63), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Tilton et al.) and a second passage (Annotated Figure 1 of Tilton et al.) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Tilton et al.), the passage including a liquid discharge portion (32) provided on a distal end side of the first passage so as to face the heat exchanger (Figure 1), a pump (82) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (84, 86) provided in the first passage and configured to open and close the first passage (Annotated Figure 1 of Tilton et al.), a second opening-closing valve (85) provided in the second passage and configured to open and close the second passage (Annotated Figure 1 of Tilton et al.), and a controlling portion (60) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21), where there is a temperature sensor (62), and where the controlling portion controls the operation of the pump and the opening and closing of the first opening-closing valve and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21) based on a detection result from the temperature sensor (Col. 10, lines 10-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger cooling system as disclosed by Cox as modified by Edwards et al. to control operation of first and second opening-closing valves based on a detection result from a temperature sensor as taught by Tilton et al. to improve heat exchanger cooling system operating efficiency by routing cooling water as needed by the heat exchanger cooling system based upon sensed fluid temperature.

Allowable Subject Matter
Claims 4, 6, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 are allowed.

Response to Arguments
Since applicant’s RCE filed 6/23/2021 does not have any accompanying arguments, please refer to the response to arguments in the 3/26/2021 and 6/15/2021 Office Actions.
Further, Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763